Order filed, November 17, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00528-CR
                                 ____________

                      JOSE MARIA PELAYO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                 On Appeal from the Co Crim Ct at Law No 12
                            Harris County, Texas
                       Trial Court Cause No. 1932164


                                     ORDER

      The reporter’s record in this case was due August 22, 2016. See Tex. R.
App. P. 35.1. On September 02, 2016, this court ordered the court reporter to file
the record within 30 days. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.

      We order Laurie Buchanan, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Laurie Buchanan does not timely file the record as ordered,
we may issue an order directing the trial court to conduct a hearing to determine
the reason for the failure to file the record.



                                     PER CURIAM